[Cite as Columbus Bar Assn. v. DiAlbert, ___ Ohio St.3d ___, 2014-Ohio-2389.]




                    COLUMBUS BAR ASSOCIATION v. DIALBERT.
          [Cite as Columbus Bar Assn. v. DiAlbert, ___ Ohio St.3d ___,
                                   2014-Ohio-2389.]
        (No. 2008-0822—Submitted June 3, 2014—Decided June 6, 2014.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, John Eugene DiAlbert, Attorney
Registration No. 0030101, last known business address in Gahanna, Ohio.
        {¶ 2} The court, coming now to consider its order of October 14, 2008,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent from
the practice of law for a period of two years with the last 18 months stayed on
conditions and ordered respondent upon reinstatement to complete two years of
monitored probation, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent is
placed on probation for a period of two years in accordance with Gov.Bar R. V(9)
and consistent with the opinion rendered herein on October 14, 2008.
        {¶ 4} It is further ordered that in accordance with Gov.Bar R. V(9), on or
before 30 days from the date of this order, relator shall file with the clerk of this
court the name of the attorney who will serve as respondent’s monitor. It is
further ordered that at the end of respondent’s probationary period, relator shall
file with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
                             SUPREME COURT OF OHIO




       {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2